Title: To John Adams from James Warren, 19 September 1775
From: Warren, James
To: Adams, John


     
      Watertown Sepr 19th: 1775
      My Dear Sir
     
     I had fixed a determination in my own mind to omitt no Oppertunity of writeing either to you, or my Friend Mr. S. Adams, but I have Indeed so little to say at this time, that I should have thought it hardly worth while to trouble you with a Letter had it not been to Inclose one from Mrs. Adams, who with the Children I had the pleasure Yesterday to hear were recovered. I have been much Concerned about them. I presume the Inclosed will give you the State of the Family, and make it Unnecessary for me to Add more. I have been here ever since you left us, without once hearing from you. I wrote to you a week ago, and took pains to Collect every thing I could think of as News foreign or Domestic. Your Intelligence from Abroad is so much better than ours at this Time that I Expect no Success in handing you our foreign News, and of the domestic kind we have very little. We suffer Extreamly for want of it when we meet in the Street. We have not a word more to say than to Enquire after each others Health, or make on Observation on the weather. These are Circumstances so different from what we have been used to, that we are quite out of our Element. Scarcely any one thing has happened since my last worthy of your Notice. We have frequent desertions to us, seldom two Nights without an Instance of that kind. The Night before last were four or five Sailors, by the best accounts given by Gentlemen out of Town. The Soldiery are dispirited, by their Confinement, their want of Supplies, and above all by their vast fatigue. They Live in Continual Horror of being Attacked. Their Guards are therefore large, and must be Numerous from the Extensiveness of their works. It is supposed that frequent Shews of Attacking them would soon wear them out. I mentioned this at Head Quarters Yesterday. I hope they will take that Method to harrass them. A Servant of Genl. Howe! deserted about 10 days ago. I heard him tell the General that his Master Constantly set up till one O Clock, and then slept till Morning in his Boots and Cloaths. They seem to be makeing but little preparation for winter. It was reported that they were pulling down the Houses from the Hay-market to the Fortification in order to Erect works to retreat to if they could not hold those they now have. They really have begun to pull down the Houses, but it is generally thought to be only for fuel of which they are in great want, and they Choose that place as the Clearing it would be most Convenient for new works if they should have Occasion for more. We have had scarce a Gun fired for 10 days before Sunday Morning when A Number of the Rebels Appearing without their works on Boston Neck, our People fired four Cannon on them which, drove them in, killed two, and wounded five of their Men as we have learned by deserters. They returned a smart Fire without any Success, and Yesterday again Roxbury Side had a very heavy Canonade with as little, only one officer very slightly wounded. This is indeed very remarkable as our People Expose themselves without reserve haveing been so Enured to Shott, and shells that do no Execution that they totally disregard them. Cobble Hill is to be possessed and fortified this or Tomorrow Night. Putnam is to be gratified with the Command. This must Open a warm Sceen, and will furnish us Abundantly with the Musick of Cannon, and Topicks of Conversation. The Constant Expectation I have had of receiving the Money from Philadelphia has Confined me to this place, Contrary to both my Inclinations and Interest, supposeing it would not do to be Absent when it came. It is not yet arrived. This delay is Astonishing, and I fear will Cause irreperable Injuries to the Army. The Soldiers that are not paid for the Month of August are very Uneasy. The General Can’t fulfill his promise to them. The Quarter Master Genl. and Commissary Genl. are both out of money. Their Credit suffering, and their provisions for the Army at a stand, and this at a time when the Season is Approaching that Transportation from distant places will be difficult. Do Apologize to my Friend Adams for my not writeing to him. It is really Oweing to the poverty of the Times. I had no Subject without I had entered on Metaphysicks, Mathematics or some subjects foreign from Politics or News which alone Engage my Attention. I will however write him soon, Subject or no Subject. The Councill Adjourned for a week. The Assembly meets tomorrow. Whenever any thing Occurs you shall hear it, and shall on my part be glad to hear of your doings. I want to hear of high Spirited Measures. It is in my Opinion ridiculous to hesitate now, about takeing up Crown officers, and fifty other things.
     You won’t loose sight of powder, and Money. I wish You Health and every Happiness, and am with Great Sincerity your Friend.
     Compliments to all Friends. I forgot to tell you that they are Exerciseing their Wit, and diverting themselves in Boston by versifying the Letters taken from Hitchburne as I hear. I have not been Able to get Sight of it.
    